DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 26 and 33 are objected to because of the following informalities: Claims 26 and 33 depend on cancelled claims, which are inappropriate.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 32 and 33
Claim 26 recites the limitation "the electrode" and “the first conductivity type semiconductor layer” in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation “the conductive protection layer overlaps with a second part, different from the first part, of the electrode where the current blocking layer is not formed” in the last two lines of the claim, which is ambiguous.  It is unclear in which direction the conductive protection layer is overlapping with a second part.  
Claim 33 recites the limitation “the current blocking layer” in the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sano et al. (US 2003/0141506) in view of Jeong (US 2009/0159917).
Regarding claim 32, Sano et al. teach a light emitting device (Figs. 12A, 12F) comprising: a conductive support substrate (supporting substrate 11 of Cu-W; Fig. 12F, [0128]); a reflective layer (13, a reflective layer; [0023]) on the conductive support substrate (11); a light emitting structure (2 including 2a, 2b and 2c; Fig. 12F, [0022-0023]) on the conductive support substrate (11); a passivation layer (4a; Fig. 12F, [0029]) on the light emitting structure (2); a conductive protection layer (the reflecting layer in Fig. 12F of metal; [0137]) disposed between the light emitting structure (2) and the reflective layer (13), and disposed on a periphery portion of the conductive support substrate (11), the conductive protection layer (the reflecting layer in Fig. 12F) including at least one of Ti, Ni, Pt, Pd, Rh, Ir or W (Rh; [0137]); a current blocking layer (the two inner pieces of 4 in Fig. 12A; Fig. 2A; [0023]) disposed between the light emitting structure (2) and the reflective layer (13), the current blocking layer (the two inner pieces of 4 in Fig. 12A) being made of a material (a dielectric material; [0137]) having less electrical conductivity than the reflective layer (13 of metal; [0128]); an electrode (second terminal 6; Fig. 12F, [0131]) on the light emitting structure (2); and wherein the light emitting structure (2) includes a first conductivity type semiconductor layer (2c; Fig. 12F, [0022-0023]), a second conductivity type semiconductor layer (2a; Fig. 12F, [0022-0023]), and an active layer (2b; Fig. 12F, [0022-0023]) disposed between the first conductivity type semiconductor layer (2c) and the second conductivity type semiconductor layer (2a), wherein the conductive protection layer (the reflecting layer in Fig. 12F) includes an inner portion (inner portions of the reflecting layer in Fig. 12F) that overlaps with the light emitting structure (2) in a direction (vertical direction in Fig. 12) perpendicular to a top surface of the conductive protection layer (the top surface of the 
Sano et al. does not teach wherein the light emitting structure includes a roughness pattern that is disposed on a top surface of the light emitting structure.
In the same field of endeavor of LEDs, Jeong teaches wherein the light emitting structure (130/140/150; Fig. 1, [0016]) includes a roughness pattern (156; Fig. 1, [0016]) that is disposed on a top surface of the light emitting structure (130/140/150; see Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Sano et al. and Jeong and to further include a roughness pattern on the light emitting structure as taught by Jeong, because the roughness pattern can enhance light emission efficiency ([0034]). 
Regarding claim 33, Sano et al. teach the light emitting device of claim 12, wherein the current blocking layer (the two inner pieces of 4 in Fig. 12A) includes Ti (Ti in TiO2; [0137]).

Allowable Subject Matter
Claims 11, 15-17, 21, 24-25, 27-31 and 34 are allowed.

Response to Arguments
Applicant's amendments, filed 08/03/2021, overcome the rejections to claims 11, 15-17, 19, 21 and 24-31 under 35 U.S.C. 112.  The rejections to claims 11, 15-17, 19, 21 and 24-31 under 35 U.S.C. 112 have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 8,378,373) teach the planar-shaped electrodes of the LEDs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        11/6/2021